Citation Nr: 1016489	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-21 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.

2.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Deborah Lilly, attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from June 1965 to May 1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied a claim for service 
connection for a "right leg injury," and granted service 
connection for bilateral hearing loss, evaluated as 0 percent 
disabling (noncompensable).  

In March 2010, the Veteran was afforded a videoconference 
hearing before F. Judge Flowers, who is the Veterans Law 
Judge rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The issue of entitlement to an increased rating for service-
connected tinnitus, currently evaluated as 10 percent 
disabling, and entitlement to an earlier effective date for 
service connection for bilateral hearing loss, have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.    

The issue of entitlement to a compensable evaluation for 
service-connected bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDING OF FACT

The veteran does not have a right leg disability as a result 
of his service.


CONCLUSION OF LAW

A right leg disability was not incurred or aggravated as a 
result of the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has a right leg disability due to 
his service.  Specifically, the Veteran claims that he was in 
a motor vehicle accident (MVA) in Korea sometime between 1965 
and 1966, in which he sustained a right leg disability, or, 
in the alternative, that he has post-polio syndrome that was 
aggravated during service.  With regard to the MVA, he states 
that he was taken to a hospital "but they never gave us X-
rays or nothing."  He later added, "If I went to the field 
hospital it should b in my medical record."  See transcript 
of Veteran's hearing, held in March 2010.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease when, "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  

The Veteran's service treatment reports do not show treatment 
for right leg symptoms, or a diagnosis of a right leg 
condition.  The Veteran's entrance examination report, dated 
in June 1965, and his separation examination report, dated in 
April 1968, show that his lower extremities were clinically 
evaluated as normal.  A "report of medical history" 
accompanying the entrance examination report shows that the 
Veteran denied a history of "arthritis or rheumatism," 
"bone, joint or other deformity," lameness, a "'trick' or 
locked knee," neuritis, or paralysis; it does not note any 
right lower extremity symptoms or conditions (there is no 
accompanying "report of medical history" for the Veteran's 
separation examination report).  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 2003 and 2008.  This 
evidence includes a report from D.C.C., M.D., dated in 
February 2008, which shows that the Veteran reported that he 
was born with polio, and that he currently complained of 
right leg weakness.  The report notes that on examination, 
there were no motor or sensory deficits in the lower 
extremities, and that he had a slight limp.  The assessments 
were low back pain, and postpolio syndrome.  The report 
notes, "there is not much we can do for the postpolio 
syndrome," and that he was encouraged to remain as active as 
he could to maintain muscle mass and strength. 

The Board finds that the claim must be denied.  With regard 
to the Veteran's argument that he has postpolio syndrome that 
was aggravated during service, there is no evidence to show 
that a right leg disorder was "noted" upon entrance into 
active duty service, Crowe v. Brown, 7 Vet. App. 238, 245 
(1994), and the Veteran is therefore entitled to a 
presumption of soundness at service entrance.  38 U.S.C.A. §§ 
1111, 1137 (West 2002).  Furthermore, as there is no evidence 
of a right leg disorder prior to active duty, the Board is 
unable to find there is clear and unmistakable evidence to 
rebut the presumption of soundness.  Id.; VAOPGCPREC 3-2003, 
69 Fed. Reg. 25178 (2004).  

The Veteran's service treatment reports do not show any 
treatment for right leg symptoms, or a diagnosis of a right 
leg disability.  His April 1968 separation examination report 
shows that his lower extremities were clinically evaluated as 
normal.  Therefore, a chronic condition is not shown during 
service.  See 38 C.F.R. § 3.303(a).  As for the post-service 
medical evidence, the earliest medical evidence of a right 
leg disability is dated in 2008.  This is about 40 years 
after separation from service, and this lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In addition, there is no competent evidence of a nexus 
between a right leg disability and the Veteran's service.  
See 38 C.F.R. § 3.303(d).  

In summary, the evidence does not show that the Veteran has a 
right leg disability that is related to his service, and the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.  

With regard to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  

In addition, competency of evidence must be distinguished 
from the weight and credibility of the evidence, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  The Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence; if the 
Board concludes that the lay evidence presented by a veteran 
is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute 
bar to a veteran's ability to prove his claim of entitlement 
to disability benefits based on that competent lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006).  

The Board finds that the lay testimony is insufficiently 
probative to warrant a grant of the claim.  The issue on 
appeal is based on the contention that a right leg disability 
was caused or aggravated by service that ended in 1968.  The 
Veteran appears to assert that he has had a continuity of 
right leg symptoms (as opposed to a diagnosed condition) 
since his service, he is competent to state this, and such an 
assertion is credible.  Layno.  However, the probative value 
of such evidence must be assigned in the context of the other 
evidence of record, to include the lack of any relevant pre-
service treatment, inservice treatment or diagnoses, or 
evidence of involvement in an inservice MVA, and the 
approximate 40-year period following service without 
treatment.  

In addition, the Veteran does not have the requisite skills, 
knowledge, or training, to be competent to provide a 
diagnosis of a right leg disability, or to state whether a 
right leg disability was caused or aggravated by his service.  
Espiritu.  In this case, the post-service medical records do 
not indicate that he received any relevant treatment during 
service, or prior to 2008.  Given the foregoing, the Board 
finds that the service treatment reports and the post-service 
medical evidence outweigh the Veteran's contentions, to the 
effect that the Veteran has a right leg disability that is 
related to his service.   

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

The Board has considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b).   


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in July 2007 and February 2008.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO has obtained the Veteran's service treatment reports, 
as well as the Veteran's VA and non-VA medical records.  To 
the extent that the Veteran appears to assert that some of 
his service treatment reports were destroyed in a fire in St. 
Louis, there is no evidence of this.  His service treatment 
reports are of record.  See also April 1983 response from the 
National Personnel Records Center (indicating that the 
Veteran's service treatment reports had been forwarded to VA, 
and containing no indication of a "fire-related" case).  To 
the extent that the Veteran has asserted that his right leg 
disability was noted upon post-service employment beginning 
in the early 1970's, no such records are on file.  The 
Veteran was requested to identify and/or submit such evidence 
in the July 2007 and February 2008 VCAA letters, and in a 
February 2010 duty-to-assist letter, however, he failed to do 
so.  In a VCAA response form, received in August 2007, the 
Veteran indicated that he had no additional evidence to 
submit, and that he wanted his claim adjudicated "as soon as 
possible."  See also "report of contact" (VA Form 119), 
dated in February 2008 (showing that the Veteran stated that 
he had no additional evidence to submit).  In March 2010, the 
Veteran was afforded a hearing.  

The Veteran has not been afforded a VA examination, and an 
etiological opinion has not been obtained.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the Veteran's service treatment reports do not 
show any relevant treatment or findings.  There are no 
relevant medical records dated prior to 2008 (which is about 
40 years after separation from service) for an examiner to 
review.  In addition, there is no competent evidence to show 
that a right leg disability is related to his service.  Given 
the foregoing, the Board finds that the standards of McLendon 
have not been met.  See 38 C.F.R. § 3.159(c)(4) (2009); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply 
stated, the Board finds that the service and post-service 
medical record provides evidence against this claim.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 


ORDER

Service connection for a right leg disability is denied.  


REMAND

With regard to the claim for an initial compensable 
evaluation for bilateral hearing loss, the most recent 
audiological test results of record are dated in August 2007.  
During his March 2010 hearing, the Veteran testified that his 
hearing loss had increased since his last examination.  

In the absence of adequate medical information, VA will 
schedule an examination for the purpose of assessing the 
level of disability.  The duty to conduct a contemporaneous 
examination is triggered when the evidence indicates there 
has been a material change in disability or that the current 
rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).  Given the testimony of possible increased 
disability, a remand is required for the scheduling of a VA 
examination.  See VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) 
(a new examination is appropriate when there is an assertion 
of an increase in severity since the last examination).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations, and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2009).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiology examination.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with 
examination.  The examiner should 
indicate in the report that the claims 
folder was reviewed.  All necessary tests 
should be conducted.  

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


